Citation Nr: 9905884	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for tenosynovitis of the 
right heel cord, currently evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active air service from July 1964 to June 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Portland 
Regional Office (RO) October 1990 rating decision which 
denied a rating in excess of 10 percent for his service-
connected right heel cord tenosynovitis.  In August 1997, the 
case was remanded to the RO for additional development of the 
evidence.  By October 1998 rating decision, the evaluation of 
his right heel cord tenosynovitis was increased to 20 
percent.  In view of AB v. Brown, 6 Vet. App. 35, 38 (1993), 
the claim remains in controversy where less than the maximum 
available benefit is awarded.


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's claim has been obtained.

2.  His service-connected right heel cord tenosynovitis is 
currently manifested by pain, weakness, and discomfort; the 
range of motion is reduced by 10 percent on consideration of 
subjective complaints and objective manifestation; during 
flare-ups of symptoms, his motion is reduced by 20 percent; 
the severity of service-connected disability was 
characterized recently as "moderate."


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the veteran's service-connected tenosynovitis of the 
right heel cord have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
codes 5024-5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that disability associated with his service-connected right 
heel cord tenosynovitis has increased in severity.  Proscelle 
v. Derwinski, 1 Vet. App. 629 (1992); King v. Brown, 5 Vet. 
App. 19 (1993).  Once determined that a claim is well 
grounded, VA has a statutory duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Pertinent clinical data have been associated with 
the file, including current data sufficient to address the 
merits of the veteran's claim.  Thus, the Board is satisfied 
that the statutory duty to assist has been met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for right heel cord 
tenosynovitis was granted by November 1968 RO rating 
decision, and a 10 percent rating was assigned.  That 
decision was based on the veteran's service medical records 
showing in-service onset and treatment for recurrent pain in 
the right heel and Achilles tendon, and June 1968 VA medical 
examination report showing a diagnosis of chronic right 
Achilles tendon synovitis.

By March 1970 RO rating decision, a temporary total rating 
was assigned the veteran's service-connected right heel cord 
tenosynovitis for the period December 1969 to March 1970, 
based on evidence of VA inpatient treatment from December 
1969 to February 1970 due to symptomatology and impairment 
involving his right ankle.  Effective from March 1970, a 10 
percent rating was assigned.  By February 1976 rating 
decision, the previously assigned 10 percent rating was 
confirmed, based on January 1976 VA orthopedic examination 
report, at which time he indicated that, in cold weather, he 
experienced discomfort and pain in the right heel after 15 
minutes of standing.  

Medical records from the Eugene Hospital from June 1986 to 
January 1987 reveal, in pertinent part, a January 1987 report 
of painful right foot and ankle.  On examination, the right 
ankle was tender and dorsiflexion was mildly reduced, but his 
pain was poorly localized.

At a September 1991 RO hearing, the veteran testified that he 
experienced constant pain and discomfort, at times 
excruciating, involving his entire right lower extremity on 
any activity, such as walking, climbing stairs, driving, 
standing or sitting.  He indicated that his foot and ankle 
were even painful at rest and interrupted his sleep.

VA treatment records from November 1987 to February 1998 
reveal intermittent treatment and participation in pain 
management therapy associated with the veteran's service-
connected right heel cord disability as manifested by pain 
and limitation of motion, increasing when walking, standing, 
or prolonged sitting, weakness, numbness, and decreased 
sensation.  A November 1990 X-ray study of the right foot did 
not reveal any osseous, soft tissue, or articular structures 
abnormalities.  During treatment in 1995, he was noted, on 
several occasions, to be able to walk long distances, up to 
several miles at a time, without significant difficulties.  
November 1995 X-ray study of the right foot revealed a very 
small calcaneal spur but was otherwise negative.  In August 
1996, he indicated that his right leg "seemed slower," but 
there was no evidence of pain and he walked "fine."  On 
examination in July 1997, the range of motion of the right 
ankle was slightly reduced but there was no evidence of 
warmth or swelling; no neurological impairments were 
identified.  In pertinent part, right ankle arthralgia and 
possible Reiter's syndrome were diagnosed.  

On VA orthopedic examination in July 1998, including a review 
of the entire claims folder, the veteran indicated that he 
experienced right foot and ankle symptoms since his Achilles 
tendon injury in service, gradually increasing in severity 
over the years, including pain, discomfort, occasional muscle 
cramps, weakness, and easy fatigability.  On examination, he 
was reportedly able to walk for up to 5 minutes due to pain 
in various parts of his body, including in the right foot and 
ankle.  Reportedly, his symptoms flared-up on strenuous 
activity and improved with rest.  On examination, he limped 
and refused to toe-walk, fearing that his legs would 
collapse, but his heel-walking was "okay;" standing on the 
medial and lateral borders of both feet was associated with 
pain; the range of motion of the foot and ankle, associated 
with rather severe pain, was 10/15 dorsiflexion, 40/45 
plantar flexion, 25/25 inversion, 5/10 eversion; the right 
ankle, heel, and Achilles tendon areas were tender but 
without evidence of redness or swelling; muscle strength was 
normal but sensation was decreased medially.  The examiner's 
clinical assessment was that the veteran's right foot 
disability (diagnosed as chronic tendinitis rather than 
tenosynovitis because the Achilles tendon does not have a 
synovial space) was of moderate severity, including painful 
foot and ankle.  He commented that the range of the veteran's 
right foot and ankle motion was reduced by 10 percent based 
on subjective complaints and objective evidence of pain on 
motion (during flare-ups of symptoms, the range of motion was 
reduced by 20 percent), symptomatology associated with his 
service-connected disability did not involve the joints, and 
was not manifested by muscle atrophy; 60 percent of the 
veteran's overall right foot and ankle symptomatology was 
attributed to his service-connected disability, and the 
remaining 40 percent was attributed to his nonservice-
connected fibromyalgia; he was considered a very poor 
candidate for work involving mostly standing or walking; he 
needed to be in the line of work that was mostly in sitting 
and would allow him a frequent change in position to be 
comfortable.

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered in evaluating the residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy of disuse, or incoordination.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Currently, the veteran's service-connected right heel cord 
tenosynovitis is rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024-5284, tenosynovitis and foot injuries, 
respectively, and a 20 percent evaluation is assigned.  
Diagnostic Code 5024, tenosynovitis, is to be rated based on 
limitation of motion of affected parts as degenerative 
arthritis, Diagnostic Code 5003 (Diagnostic Code 5003 
provides that arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Codes 
5250 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion).  His 
service-connected tenosynovitis is currently rated based on 
evidence consistent with moderately severe foot injury, 
Diagnostic Code 5284.  A 30 percent rating is warranted under 
Diagnostic Code 5284 if foot injury is severe.  

Based on the pertinent evidence of record, as discussed 
above, the Board believes that a rating in excess of the 
currently assigned 20 percent for the veteran's service-
connected right heel cord tenosynovitis is not warranted.  
Although the evidence demonstrates that his service-connected 
disability is productive of subjective complaints of 
tenderness, pain, and weakness, and is supported by 
objectively demonstrable painful and reduced range of motion, 
the overall severity of his service-connected disability was 
characterized by a VA examiner in July 1998 as "moderate" 
chronic tendonitis.  At the time of the July 1998 orthopedic 
examination, it was indicated that, based on subjective 
complaints and objective manifestations, the range of motion 
of the foot and ankle was reduced by 10 percent (by 20 
percent during flare-ups of symptoms).  Although the veteran 
reported on examination in July 1998, that his disability was 
productive of easy fatigability and allowed him to walk for a 
period of up to 5 minutes, the examiner clearly indicated 
that his overall disability and impairment existed due to his 
service-connected and nonservice-connected symptoms.  
Accordingly, the evidence does not support a conclusion that 
his service-connected disability is consistent with severe 
foot injury, on consideration of both objective and 
subjective manifestations, see DeLuca, 
8 Vet. App. at 206.

The evidence before the Board does not reveal that the 
veteran's service-connected right heel cord disability is 
associated with malunion of tibia and fibula, that the ankle 
is ankylosed, or that there is nonunion or malunion of tarsal 
or metatarsal bones; thus, a rating of his disability under 
Diagnostic Codes 5262 or 5270, or 5283 respectively, is not 
warranted.  

The evidence of record before the Board does not reveal that 
the veteran's service-connected right heel cord tenosynovitis 
disability causes him unusual or exceptional hardship such as 
to warrant application of 38 C.F.R. § 3.321(b)(1) (1998).  
Although he receives intermittent medical treatment 
associated with right foot and ankle pain and weakness, he is 
not shown to have required frequent periods of 
hospitalization due to his service-connected right heel cord 
disability.  Although the VA examiner opined in July 1998, 
that he was a very poor candidate for work that involved 
prolonged standing or walking and needed work that would 
allow him a frequent change in position, such limitation is 
clearly shown to exist because of both service-connected and 
nonservice-connected symptomatology; the entirety of the 
evidence of record does not show that the right heel cord 
tenosynovitis disability currently causes him exceptional 
hardship in an employment setting.  The rating of 
disabilities is based on average impairment of earning 
capacity in a civil occupation.  38 U.S.C.A. § 1155.  In 
cases such as this, where there is no evidence of an 
exceptional or unusual disability picture associated with 
right heel cord tenosynovitis disability, application of the 
provisions of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
rating criteria, is deemed inappropriate.  

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1998) are 
inapplicable.


ORDER

A rating in excess of 20 percent for right heel cord 
tenosynovitis is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

